IN THE SUPREME COURT OF TEXAS

                                 No. 04-0364

              IN RE  PRUDENTIAL ASSURANCE COMPANY LTD., ET AL.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for stay, filed April  19,  2004,  is
granted.   The order dated March 8, 2004, in Cause  No.  2001-49363,  styled
Lexington Insurance  Company  v.  Advanced  Wirecloth,  Inc.,  Environmental
Procedures, Inc., Vincent  D.  Leone,  Sr.,  Screen  Manufacturing  Company,
Ltd., Tuboscope Vetco International, Inc.,  Tuboscope  Vetco  International,
Ltd., Varco Canada, Ltd., Varco International,  Inc.,  and  Varco,  L.P.  v.
Allianz  International  Insurance  Company,  Ltd.,  Et  Al.,  in  the  164th
District Court of Harris County, Texas, is stayed pending further  order  of
this Court.

      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or before 3:00  p.m.,  April  26,
2004.

            Done at the City of Austin, this April 19, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk